Citation Nr: 1130559	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  97-19 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada



THE ISSUE

Entitlement to service connection for exostosis of the ear canals, cerumen impaction of the left ear, history of recurrent otitis externa, previously characterized as otitis externa or otitis media.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to April 1960, and from August 1960 to June 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which denied the benefit sought on appeal.

The Veteran's claim was remanded in May 2000, January 2001, and December 2003.  Most recently, his claim was remanded in March 2007.  There was full compliance with all instructions in the March 2007 remand, and the claim is appropriately returned to the Board for review.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

There is competent evidence linking the Veteran's exostosis of the ear canals, cerumen impaction of the left ear, and history of recurrent otitis externa to service.  


CONCLUSION OF LAW

An ear disorder, including exostosis of the ear canals, cerumen impaction of the left ear, and history of recurrent otitis externa was incurred as a result of service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision.  Any error in the failure to provide notice involving the downstream elements of rating and effective date is harmless at this time, and can be corrected by the RO following the Board's decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.

The Veteran's service treatment records (STRs) reflect treatment for recurrent otitis media and otitis externa.  There was no residual ear disability related to his otitis media or otitis externa noted upon discharge.  

The Veteran consistently reported that following service, he has experienced recurrent ear infections-at least 5 times yearly.  Of the available post-service medical records, the Veteran was first shown to have treatment for recurrent otitis media and externa in the mid-1990s.  Treatment records dated since the mid-1990s reflect continuous treatment for and complaints related to ear infections.  

In July 2004, the Veteran underwent a VA examination, which was determined by the Board to be contradictory and inadequate, thus necessitating the March 2007 remand.  That examiner noted the Veteran had recurrent otitis externa and exostosis of the ear canal, but the etiological opinion did not identify whether these disorders were indeed related to service.  

Following the Board's March 2007 remand, the Veteran underwent a VA examination in October 2008, and was noted to have a history of repeated ear infections with their onset during service.  The examiner noted that this has resulted in significant narrowing of the left ear canal resulting in repeated bouts of otitis externa.  He indicated that this could be related to repeated ear infections causing exostotic bone growth.  This examiner, however, provided no opinion as to whether any current ear disease was etiologically related to service.  

The Veteran underwent another VA examination in August 2010.  The examiner found no current symptoms of otitis media or otitis externa.  He noted the Veteran's in-service treatment for otitis externa, and post-service treatment for it in 1995 and 1996.  The examiner noted that exostosis is seen generally in people who do a lot of swimming, as the Veteran did in service.  The Veteran also reported post-service swimming in pools and oceans, but used ear plugs.  

The examiner described that wax accumulates easier due to exostoses in the ear canals and in response to cold-water swimming.  If the wax is not removed in a timely manner, inflammation develops behind the wax and leads to otitis externa.  He stated this was likely the cause of the Veteran's complaints.  

It was noted that there is no evidence of treatment for the claimed ear disease between service and 1995, but the Veteran reported treatment for it multiple times yearly since service.  The examiner ultimately opined that the Veteran's recurrent otitis externa likely had its onset during service as related to his water exposure therein.  

Overall, the Board finds that the competent evidence of record is at least in equipoise as to the question of whether the Veteran's claimed ear disorder is etiologically related to service.  The Board notes that although there are many years between the Veteran's in-service treatment for ear problems and documentation of current treatment for them, an August 2010 VA examiner provided a positive nexus opinion with rationale based upon a review of pertinent clinical records.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, the Board finds that the Veteran has provided competent and credible testimony that he has had recurrent ear infections at least 5 times yearly since service.  Considering this evidence in light of the Veteran's own credible assertions that he did not have symptoms related to chronic ear infections prior to service and these symptoms had their onset during service and continued since, the Board finds that it is at least as likely as not that this disorder was incurred in service.  Therefore, upon resolving all doubt in the Veteran's favor under 38 U.S.C.A. § 5107(b), the Board finds that service connection is warranted for an ear disorder including exostosis of the ear canals, cerumen impaction of the left ear, and history of recurrent otitis externa - all diagnosed in the August 2010 VA examination report - and the claim is granted in full.


ORDER

Service connection for exostosis of the ear canals, cerumen impaction of the left ear, and history of recurrent otitis externa is granted, subject to the laws and regulations governing the award of monetary benefits.  


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


